Citation Nr: 1029969	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk





INTRODUCTION

The Veteran had active military service from January 1952 to 
December 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2008 rating decision in which the RO denied a rating 
in excess of 30 percent for service-connected PTSD.  The Veteran 
filed a notice of disagreement (NOD) later that month in February 
2008, and the RO issued a statement of the case (SOC) in January 
2009, in which an increased rating of 50 percent was assigned, 
effective August 9, 2006.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) later 
that month in January 2009.  The RO issued a supplemental SOC 
(SSOC) in December 2009, and again in April 2010.

By rating decision in January 2009, the RO granted a 50 percent 
rating for PTSD from August 9, 2006 (the date of the original 
claim for service connection).  However, inasmuch as a higher 
rating for PTSD is available, and the Veteran is presumed to seek 
the maximum available benefit for a disability, the claim for a 
higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In July 2010, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the August 2007 claim for increase, the 
Veteran's PTSD symptomatology has primarily included nightmares, 
flashbacks, memory loss, panic attacks, anxiety, trouble 
concentrating, irritability, outbursts, detachment, avoidance 
behavior, diminished interest in social interaction and 
activities, fleeting suicidal ideation, and loss of focus; these 
symptoms are indicative of no more than occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2007 pre-rating and a July 2008 post-
rating letter provided notice to the appellant regarding what 
information and evidence is needed to substantiate a claim for a 
higher rating, as well as what information and evidence must be 
submitted by the appellant, and what evidence would be obtained 
by VA.  The letters also provided general information pertaining 
to VA's assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman, and specifically informed the 
Veteran to submit any evidence in his possession pertinent to the 
claim on appeal (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The February 2008 rating 
decision reflects the initial adjudication of the claim after 
issuance of the August 2007 letter.  Hence, the August 2007 
letter-which meets the content of notice requirements described 
in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.

The Board notes that a July 2008 post-rating letter and the 
January 2009 SOC set forth the relevant rating criteria for 
evaluating the Veteran's PTSD; this notice suffices, in part for 
Dingess/Hartman.  After issuance of the July 2008 letter and 
January 2009 SOC, and opportunity for the Veteran to respond, the 
December 2009 SSOC reflects readjudication of the claim.  Hence, 
the Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA treatment records, and the 
reports of May 2007, September 2007, and November 2009 VA PTSD 
examinations.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by his wife and representative, on his behalf.

The Board also finds that no additional RO action to further 
develop the record in connection with this claim is warranted.  
The Board notes that the Veteran was awarded disability benefits 
from the Social Security Administration (SSA) in 1987.  The RO 
attempted to obtain his records from SSA, but, in March 2010, SSA 
indicated that his records had been destroyed.  Hence, further 
attempts to obtain these records would be futile.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.	Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's history is to be considered when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet .App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods. 

The rating for the Veteran's PTSD has been assigned pursuant to 
Diagnostic Code 9411.  However, the actual criteria for rating 
the Veteran's disability are set forth in a General Rating 
Formula for evaluating psychiatric disabilities other than eating 
disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating is 
assigned when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships, warrants a 50 percent rating.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships, warrants a 70 percent 
rating.

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, warrants a 100 percent 
rating.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

In this case, the Veteran filed a claim for an increased rating 
for PTSD in August 2007, which was denied in the February 2008 
rating decision.  In the January 2009 SOC, the RO increased the 
rating from 30 to 50 percent, effective August 9, 2006 (the date 
of the original claim for service connection).  

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects that the Veteran had a stroke in 2009, 
which resulted in a cognitive disorder.  Where it is not possible 
to distinguish the effects of a nonservice-connected condition 
from those of a service-connected condition, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
Veteran's service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  In this case, as will be explained 
below, the November 2009 examiner distinguished the symptoms 
relating to the Veteran's cognitive disorder from his PTSD.  As 
such, only those symptoms related to his PTSD will be 
considered.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that a rating in excess of 50 
percent for the Veteran's PTSD is not warranted at any point 
pertinent to the claim for increase.

The report of In a September 2007 VA PTSD examination includes  
it was noted that the Veteran was attending group therapy twice a 
month for PTSD, and that he was taking medications, which he said 
helped out a lot in terms of sleep and calming him.  The examiner 
noted that the Veteran and his wife were living separately for 
monetary reasons, and that the Veteran reported that his 
relationship with his family members was pretty good.  The 
Veteran also reported that he had a meal daily with four or five 
old friends, and that he enjoyed spending time with his wife, who 
he saw every day, and his grandson.  It was indicated that there 
had been no episodes of suicide attempts or violence.  The 
Veteran did not know the correct year, but did know where he was.  
In addition, it was noted that the Veteran had nightmares 
approximately every 3 days, usually about war, and that he 
excessively cleaned his bathtub and washed dishes.  No panic 
attacks, homicidal thoughts, or suicidal thoughts were noted.  It 
was also noted that the Veteran was able to maintain minimum 
personal hygiene, and he reported decreased concentration.  

The September 2007 VA examiner noted that the Veteran experienced 
recurring and intrusive distressing recollections, and made 
efforts to avoid feelings, thoughts, conversations, activities, 
people, and places that would arouse such recollections of 
trauma.  It was also noted that the Veteran had difficulty 
concentrating and experienced hypervigilance, and that he still 
hears voices outside his home as he had for years.  The 
diagnosis, pursuant to the DSM-IV criteria, was chronic PTSD, and 
the Veteran was assigned a GAF score of 68.  

The examiner indicated that the moderate deficit in concentration 
and poverty of ideation may or may not have been a function of 
PTSD, that the occasional sleep disturbances were PTSD-related, 
and that the compulsive behaviors may have been PTSD-related.  In 
addition, the examiner opined that the Veteran's condition did 
not result in total occupational and social impairment, and also 
did not result in deficiencies in the areas of judgment, 
thinking, family relations, work, mood, or school.  However, the 
examiner did indicate that there was reduced reliability and 
productivity due to the PTSD symptoms, including occasional loss 
of sleep, and reduced efficiency related to hypervigilance and 
excessive behavior.

In his February 2008 NOD, the Veteran said that he suffered from 
long- and short-term memory loss, lack of concentration, impaired 
judgment, disturbances of motivation and mood, and difficulty in 
establishing and maintaining social relationships.  He further 
said that he felt he had been denied an increased rating because 
he did not have any feelings of suicide or homicide.  The Veteran 
said that he was not a mean or hateful person and did not wish 
any harm against anyone, but that he preferred to be left alone 
so he would not have to worry about other people getting on his 
nerves and making him have evil thoughts against them.  The 
Veteran also said that he was depressed all the time, although he 
did not want to kill himself, and that he had a hard time 
remembering to do certain things so he had to be reminded.  
Overall, he said that he felt his condition had worsened.

In a July 2008 letter from the Veteran's wife, she said that the 
Veteran became very nervous when trying to fix things around the 
house and that his hands shook so hard he was unable to perform 
the job.  She also said that the Veteran would not speak up for 
himself or his wife and would instead remain silent, and that he 
does not like to go places where there are lots of people, as he 
loves to be by himself.  In addition, she said that the Veteran 
has said many times that he was going to kill himself, and that 
he often has outbursts and has struck her.  She said the Veteran 
is also very disoriented, cannot comprehend, and cannot remember 
dates or times.

In an August 2008 letter, the Veteran said that he continued to 
have panic/anxiety attacks, nightmares, depression, and 
isolation.  He said that the panic/anxiety attacks and nightmares 
occurred almost daily.  The Veteran further said that he tried to 
avoid any stressful situations, that he could not tolerate being 
around people and loud noises, and that the slightest things made 
him upset, nervous, and jumpy.  In addition, he said that his 
short- and long-term memory is gradually worsening and he has to 
write down everything that he is supposed to do, although he has 
a very difficult time doing things.  He also said he has no 
interest in socializing or doing anything that involved being 
around others.

VA treatment records dated from February 2008 to October 2009 
revealed that the Veteran was regularly attending group therapy 
sessions, in which it was noted that he was attentive and 
participatory.  It was further noted that the Veteran never 
expressed any suicidal or homicidal ideations or hallucinations, 
and that there was never any sign of acute safety issues.  In a 
May 2009 treatment note, it was noted that the Veteran was 
experiencing recurrent nightmares, flashbacks, irritability, 
hypervigilance, and social isolation.

In his January 2009 VA Form 9, the Veteran asserted that he 
suffered from social impairment; deficiencies in thinking, mood, 
illogical speech, and depression, affecting all aspects of life; 
an inability to adapt to or deal with any type of stressful 
situation; disorientation; long- and short-term memory loss; 
nightmares almost every night; panic attacks; and feelings of 
worthlessness.  He said that things had changed drastically for 
him since his September 2007 VA compensation and pension 
examination.  The Veteran also said that although he and his wife 
were still married and tried to have daily contact, they no 
longer lived in the same house due to the severity of his 
condition, specifically his depression and mood swings.  He 
further said that he no longer performs any activities with his 
grandson like he used to, and that he did not sit and converse 
with friends anymore at breakfast.  Overall, the Veteran said 
that it was very hard for him to be around people now, and he 
felt he should be granted an increased rating due to the 
worsening of his PTSD.

In November 2009, the Veteran underwent a VA PTSD examination.  
The examination report indicates that the Veteran had suffered a 
stroke earlier that month, and that he had been receiving ongoing 
treatment for PTSD for the past two years.  It was noted that the 
Veteran and his wife reported that the Veteran's memory had 
worsened since the stroke, and that he had a flashback while in 
the hospital.  It was also noted that the Veteran and his wife 
had difficulty describing the Veteran's current concerns, but did 
state that the Veteran lost focus and concentration and was 
easily distracted.  In contrast to past statements of the 
Veteran, it was noted that the Veteran and his wife were living 
together, and had a good relationship, although he had no 
significant social relationships.  It was further noted that the 
Veteran goes out with his wife without significant problems, and 
his wife stated that he was fairly independent until his recent 
stroke.  The Veteran's attitude was noted to be cooperative, his 
affect appropriate, and his mood good.  He was observed to not 
know what year or day it was, but he was intact to place and 
person.  He did not have any delusions, hallucinations, or 
inappropriate behavior, and understood the outcome of his 
behavior.  It was noted that the Veteran experienced sleep 
impairment and had nightmares approximately twice a week about 
his experiences in Korea.  

During the November 2009 examination, the Veteran reported that 
he suffered from panic attacks about three times a week, each of 
which would last up to a couple hours.  The Veteran denied having 
any obsessive or ritualistic behavior, but said he had had 
fleeting suicidal ideation.  It was noted that the Veteran had 
good impulse control, was able to maintain minimum personal 
hygiene, and did not have a problem with activities of daily 
living.  It was also noted that the Veteran could not remember 
recent news events, the date, or his occupation, and that he had 
a history of dementia.  The examiner indicated that the Veteran 
experienced recurring distressing dreams, and displayed efforts 
to avoid thoughts, feelings, conversations, or activities that 
would arouse recollections of the trauma.  It was also indicated 
that the Veteran had a markedly diminished interest and 
participation in significant activities, felt detached and 
estranged from others, felt uncomfortable/unhappy in social 
situations, had difficulty falling and staying asleep, and 
experienced irritability, outbursts of anger, and hypervigilance.  
It was noted that the Veteran said that he made a conscious 
effort to avoid thinking about the war and his condition, which 
he was able to do approximately three times a week, and when the 
thoughts bothered him, they lasted all day and impaired his 
functioning, but did not prevent him from doing what he wanted.  
In terms of the condition worsening, the Veteran reported being 
more nervous, having worse sleep, increased anger and 
irritability, and worsened relationships.

The November 2009 examiner diagnosed the Veteran with PTSD 
pursuant to the DSM-IV criteria, as well as cognitive disorder 
due to stroke.  A GAF score of 60 was assigned.  The examiner 
opined that the cognitive disorder accounted for the 
concentration and memory impairment, while the PTSD accounted for 
all other symptoms.  The examiner further indicated that the 
relationship between the cognitive disorder and the PTSD was 
difficult to assess given how recently the stroke had occurred, 
but it was likely that the stroke symptoms would aggravate the 
PTSD symptoms and make it harder to manage.  The examiner further 
opined that there was reduced reliability and productivity due to 
PTSD symptoms, but not deficiencies in most areas (i.e., 
judgment, thinking, family relations, work, mood, or school) and 
not total occupational and social impairment due to PTSD.  

In a December 2009 statement, the Veteran reported that he had 
been continuously receiving treatment for his PTSD and it was 
gradually worsening every day.  He said he suffered from 
nightmares, flashbacks, anxiety/panic attacks daily, isolation 
from others, short- and long-term memory loss, depression, and 
difficulty adapting to stressful situations of any type.  He 
further said that he had trouble focusing and concentration, and 
was easily irritated and distracted.  In addition, he said that 
he had no interest in the things that he once enjoyed, that he 
could not tolerate being in a crowd of people or being around 
loud noises, and that he gets very tense and nervous and has 
panic/anxiety attacks.  He said he did not feel as though all of 
the medical evidence had been taken into consideration and that 
he has to see a psychiatrist in the mental health clinic due to 
the worsening of his condition.

In a December 2009 VA treatment note, it was revealed that 
although two of the Veteran's prescriptions had been 
discontinued, his sleep and PTSD symptoms had remained largely 
under control.  It was also noted that the Veteran still had 
nightmares three times a week, but he denied any suicidal 
thoughts.  A March 2010 VA treatment note indicated that the 
Veteran still had nightmares, but was sleeping reasonably well.  
It was noted that the Veteran said he stayed awake for most of 
the day but could not account for much of his activity.  In 
addition, it was noted that the Veteran's wife answered most of 
the questions for him.

In this case, while the Veteran has demonstrated frequent 
depression and panic attacks, these conditions have not been 
shown to affect his ability to function independently, 
appropriately, and effectively.  In fact, the Veteran has 
indicated that he prefers to function independently.  In 
addition, there is little evidence that the Veteran's 
irritability and outbursts have been manifested in a violent or 
dangerous manner.  The November 2009 VA examiner opined that the 
Veteran's increasing memory loss and lack of concentration was 
more due to his stroke than to his PTSD, and the Veteran has 
demonstrated a continued relationship with his wife and family 
members.  Moreover, the Veteran's GAF score of 60 is indicative 
of a person with moderate symptoms of a mental illness, who 
nonetheless continues to function fairly well and maintain 
meaningful interpersonal relationships.  

Collectively, the aforementioned medical evidence reflects that, 
during the course of this appeal, the Veteran's psychiatric 
symptomatology has primarily included nightmares, flashbacks, 
memory loss, panic attacks, anxiety, trouble concentrating, 
irritability, outbursts, detachment, avoidance behavior, 
diminished interest in social interaction and activities, 
fleeting suicidal ideation, and loss of focus.  This is a level 
of occupational and social impairment no greater than what is 
contemplated in the currently assigned 50 percent disability 
rating for the period in question.

At no point did the Veteran's overall PTSD symptomatology meet 
the criteria for a rating in excess of 50 percent.  In this 
regard, the medical evidence does not show that the Veteran 
demonstrated a neglect of personal appearance or hygiene; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; or an inability to 
establish or maintain effective relationships.  Rather, the 
Veteran's PTSD was described as resulting in occasional panic 
attacks, nightmares, flashbacks, poor concentration, poor memory, 
isolation, hypervigilance, irritability, detachment, and 
discomfort in social situations.  These symptoms, as the November 
2009 VA examiner noted, are indicative of no more than 
occupational and social impairment with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships.

The Board has considered the fact that the Veteran suffered from 
panic attacks more than once a week, and has impairment of his 
short- and long-term memory; however, these symptoms are 
contemplated in the 50 percent rating assigned.  The Board also 
notes that the November 2009 VA examiner opined that the 
decreases in concentration and memory were due to a cognitive 
disorder caused by a recent stroke, not PTSD.  In addition, the 
panic attacks have not been shown to diminish the Veteran's 
ability to function independently, as the November 2009 VA 
examination indicated that the Veteran had been fairly 
independent prior to his recent stroke.  The November 2009 VA 
examiner also specifically opined that the Veteran's PTSD 
symptoms did not result in deficiencies in the areas of judgment, 
thinking, family relations, work, mood, or school, as required 
for the assignment of a 70 percent rating.

As the criteria for the next higher, 70 percent, rating are not 
met, it logically follows that the maximum 100 percent rating 
likewise are not met.

The Board further finds that none of the GAF scores assigned 
during the period in question, alone, provides a basis for 
assigning a rating in excess of 50 percent for PTSD.  As 
indicated above, the following scores were assigned: 68 (in 
September 2007) and 60 (in November 2009).

According to DSM-IV, a GAF score ranging from 51 to 60 reflects 
moderate symptoms (i.e., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (i.e., few friends, conflicts 
with peers or co-workers).  A GAF score ranging from 61 to 70 
reflects some mild symptoms (i.e., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (i.e., occasional truancy, or theft within the 
household), but generally functioning pretty well, having some 
meaningful interpersonal relationships.  

In this case, the assigned GAF scores of 68 and 60 are indicative 
of even less impairment than that contemplated in the 50 percent 
rating, and, thus, clearly provide no basis for the assignment of 
any higher rating. 

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's PTSD, pursuant to Hart, 
and that the claim for a higher rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, as 
the preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


